Citation Nr: 1135459	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran had service in the Philippine Commonwealth Army from November 19, 1941 to September 24, 1942, and from March 23, 1945 to November 26, 1945; he was a prisoner of war of the Japanese Government from April 1942 to September 1942.  The veteran died in March 1993.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In a September 2008 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She appealed to the Court of Appeals for Veterans Claims (Veterans Court) and in a February 2011 decision, the Veterans Court vacated the September 2008 decision as to this issue and remanded the matter to the Board for further proceedings consistent with the Veterans Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2006, the appellant submitted a VA Form 21-4142 authorization for VA to obtain records of medical treatment of the Veteran by "M.J.," M.D. and the Dr. "P.G." Memorial Research and Medical Center.  The appellant provided documents from each of these treatment providers.  These include a medical certification from Dr. "P.G." Memorial Research and Medical Center, dated in February 2006 and a medical certification signed by Dr. M.J." dated in March 1976.  

The claims file, however, fails to show that VA made any efforts to obtain records from the Dr. "P.G." Memorial Research Center or from Dr. "M.J."  

Additionally, the appellant identified Dr. "N.G." as someone who had provided medical treatment to the Veteran but she did not provide authorization to obtain records from Dr. "N.G."  There is a medical certification dated in March 1976 signed by Dr. "N.G."  There is no indication that VA sought to obtain records from Dr. "N.G." or that VA contacted the appellant to seek her authorization for Dr. "N.G."'s records.  

Based on these facts, the Board has determined that VA has not fulfilled its statutory duty to assist the appellant in obtaining evidence to substantiate her claim.  A remand is therefore required for VA to meet its duty to assist.  

Turning to another matter, the Board first notes that in the August 2006 decision the RO acknowledged that the Veteran was a Prisoner of War (POW) for the period from April 10, 1942 to September 24, 1942.  If a veteran is a former POW, certain diseases shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from service even though there is no record of such disease during service, provided the rebuttable presumption provisions of38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).  These diseases include atherosclerotic heart disease and hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia).  Id.  With the additional requirement that a veteran was detained for not less than 30 days, peptic ulcer disease is also subject to the presumption.  Id.  

Of record is a certificate of death documenting that the cause of the Veteran's death was cardio respiratory arrest, with an antecedent cause of hypovolemia from gastrointestinal bleeding, an underlying cause of acute gastroenteritis ileus, and that intestinal obstruction was another significant condition contributing to his death.  

The appellant has essentially contended that the listing of cardio respiratory arrest as the cause of the Veteran's death shows that the presumption for service connection for atherosclerotic heart disease or hypertensive vascular disease is applicable in this case.  In its February 2011 decision, the Veterans Court noted that that Dr. "N.G." diagnosed the Veteran with both hypertension and a slightly enlarged heart.  The Veterans Court also noted that although peptic ulcer disease is not listed as one of the causes of the Veteran's death, gastrointestinal bleeding and acute gastroenteritis are and that a document from the Dr. "P.G." Memorial Research & Medical Center indicates that the Veteran was diagnosed with peptic ulcer disease and gastritis and presented with such symptoms as epigastric pain, nausea, and vomiting.  

Based on these facts, the Board finds that there is insufficient medical evidence of record to decide this case.  On remand, the claims file must be provided to a medical professional and an expert opinion must be obtained as to whether atherosclerotic heart disease or hypertensive vascular disease, or peptic ulcer disease, was a principal or contributory cause of the Veteran's death.  

Finally, it is unclear as to whether the appellant is represented.  Associated with the claims file is a VA Form 21-22 in which the appellant appointed The American Legion as her representative.  She signed and dated this form in July 2006.  The RO recognized The American Legion as her representative through December 2006, as evidenced by the letter accompanying the statement of the case.  In a March 2007 Certification Worksheet, the RO indicated that the appellant was not represented.  There is, however, no documentation in the claims file showing that the appellant terminated that representation or that The American Legion withdrew its representation.  Therefore, on remand, the agency of original jurisdiction (AOJ) must resolve this matter, and, if it determines that the appellant is not represented, the AOJ must associate with the claims file evidence that the appellant terminated the representation or that The American Legion withdrew representation.  

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether or not the appellant is represented by The American Legion.  If the determination is that the appellant is not represented by The American Legion, then associate with the claims file documentation showing that she terminated the representation or that The American Legion withdrew its representation.  Contact the appellant if needed.     

2.  Then, send the appellant a letter requesting that she provide completed VA Form 21-4142s so that VA can assist her in obtaining evidence from Dr. "P.G." Memorial Research & Medical Center, Dr. "M.J.," and Dr. "N.G."  The full names of each of these treatment providers should be used when communicating with the appellant or her representative, if any.  Additionally, make copies of the 21-4142 that is of record as well as the certification from Dr. "N.G." and provide those copies to the appellant to help her identify the providers.  

3.  For all completed authorizations, assist the appellant in obtaining any and all records from The Dr. "P.G." Memorial Research & Medical Center, Dr. "M.J.," and Dr. "N.G." by sending letters to each of these providers.  Associate all obtained evidence with the claims file.  If the evidence is not obtained, and after a follow up request to the providers if no response is received, associate any obtained negative replies with the claims file.  If the evidence is not obtained, send the appellant a letter consistent with the content requirements specified in 38 C.F.R. § 3.159(e), i.e. the identity of the records that VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and that the claimant is ultimately responsible for providing the evidence.  

4.  Then, after all of the above is completed, provide the claims file to a medical professional and obtain an opinion as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that peptic ulcer disease was a principle or contributory cause of the Veteran's death.  In rendering the requested opinion, the examiner is asked to specifically address the fact that the death certificate lists hypovolemia from gastrointestinal bleeding and acute gastroenteritis ileus as well as the fact that the February 2006 records from the Dr. "P.G." Memorial Research & Medical Center lists peptic ulcer disease and acute gastritis as diagnoses of the Veteran.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) or their complications (including myocardial infarction, congestive heart failure, arrhythmia) was a principle or contributory cause of the Veteran's death.  In rendering the requested opinion, the examiner is asked to specifically address the fact that the death certificate lists cardiorespiratory failure as a cause of the Veteran's death and explain the significance of that finding.  

The examiner is advised that regulations define a disability as a "principle cause of death" when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  

Similarly, regulations define a disability as a "contributory cause of death" as inherently one not related to the principal cause and in determining whether the disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

The examiner must provide a complete rationale for any and all opinions rendered.  

5.  Then, after ensuring that the above requested development is completed and after conducting any additional necessary development, readjudicate the appellant's claim.  If the benefit sought is not granted, provide the appellant and her representative, if any, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


